DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-10, 13-14, 16-17, 20-21, 23, 25, 27, 30-32, contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to an intra-oral scanning device comprising a main part having a first mount structure. The independent claim identifies the feature of “a mouthpiece for being positioned in the oral cavity of a patient, the mouthpiece having a hollow interior, an opening to access the hollow interior and a second mount structure corresponding to the first mount structure of the main part, wherein the scanning arm extends into the hollow interior of the mouthpiece when the first mount structure of the main part is connected to the second mount structure of the mouthpiece, characterized in that wherein the drive mechanism has a pivot manipulator and a linear manipulator, wherein the scanning arm is mounted to the pivot manipulator such that an axis of rotation of the pivot manipulator is essentially perpendicular to a longitudinal axis of the scanning arm, and the scanning arm is mounted to the linear manipulator such that a distance between the pivot manipulator and the head portion of the scanning arm is modifiable”. The closest prior art, de Kruijf et al disclose a conventional mouthpiece and inhaler, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de Kruijf et al disclose a mouthpiece and inhaler.
Steiner et al disclose a sublingual drug delivery device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374.  The examiner can normally be reached on Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.